SIMPSON, J.
— The appellant was convicted of the crime of robbery. There was no error in overruling the *41objection to tbe question put by tbe state to tbe witness Bailey, “What was tbe condition of tbe ground?” and to tbe answer thereto. In addition to tbe fact that no grounds of objection were stated, tbe witness bad testified that be went to tbe place where Milligan was said to have been robbed; and, if tbe defendant doubted bis knowledge of tbe place, be bad tbe opportunity to test bis knowledge by cross-examination. Tbe witness testified that be went there tbe morning after tbe supposed robbery.
Tbe defendant bad examined witnesses as to contradictory statements made by tbe witness Milligan, for the purpose of impeaching him. This opened tbe door for tbe state to sustain said witness by proof as to bis general character. — Holley v. State, 105 Ala. 100, 17 South. 102.
Tbe court also properly overruled tbe objection to that part of tbe oral charge in relation to an alibi. It was fully explained to tbe jury that they alone Avere to consider and decide tbe question as to tbe alibi; and we do not discover in tbe charge any intimation by tbe court as to its opinion on that subject.
Tbe judgment of tbe court is affirmed.
Tyson, C. J., and Haralson and Denson, JJ., concur.